Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00580-CV

                             IN THE INTEREST OF L.T., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00433
                         Honorable Karen H. Pozza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       No costs are assessed because appellant is indigent.

       SIGNED January 17, 2018.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice